IN THE SUPREME COURT OF TENNESSEE

                                  AT JACKSON



                                                 FOR PUBLICATION

                                                 Filed:       September 21, 1998

                                                                 FILED
                                                                September 21, 1998
FRANCES BLANCHARD,                       )
                                         )
                                                                 Cecil Crowson, Jr.
      PLAINTIFF/APPELLANT,               )                       Appellate C ourt Clerk
                                         )
v.                                       )       No. 02S01-9709-CV-00083
                                         )
ARLENE KELLUM, D.D.S.,                   )
                                         )
       DEFENDANT/APPELLEE.               )




           ORDER DENYING PETITION FOR REHEARING




       Arlene Kellum, D.D.S., Defendant/Appellee, has filed a petition to rehear

this cause pursuant to Tenn. R. App. R. 39 contending that our opinion conflicts

with a principle of law and overlooks a proposition of law.



       After due consideration, we conclude that the petition for rehearing should

be and the same is hereby denied at the cost of Defendant/Appellee.




                                          PER CURIAM